Title: 20th.
From: Adams, John Quincy
To: 


       I pass’d the forenoon at home in writing. In the afternoon, I attended meeting and heard Mr. Wibird. After meeting, I went down to view the house, which they are repairing for my father: I was not perfectly pleased with it; but it now appears in a very unfavourable light: they are obliged to make the most necessary repairs very hastily expecting my father in a few weeks. I am in hopes, that after my parents return; this place will be more lively and agreeable to me than it is at present. I think I shall never make it the standing place of my residence: but I shall wish to pass much of my time here, and hope the change may be for the better.
      